Citation Nr: 0947006	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-01 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly compensation under 38 U.S.C.A. 
§ 1114 (k) based on the loss of use of one hand.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1964 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Houston, Texas (RO).

In December 1996, the Veteran perfected an appeal as to the 
issue of entitlement to an effective date prior to March 9, 
1995, for the grant of service connection for posttraumatic 
stress disorder (PTSD).  In his notice of disagreement and 
substantive appeal, the Veteran argued that the correct 
effective date of the grant of service connection should be 
based on a VA inpatient treatment record dated in mid-
November 1983.  To that end, a July 2005 Decision Review 
Officer decision reflects that service connection for PTSD 
was ultimately made effective February 14, 1983.  As it is 
prior to the date which the Veteran requested in his 
substantive appeal, the award of such an effective date for 
the grant of service connection constitutes a full grant of 
benefits sought on appeal.  Accordingly, this issue is no 
longer before the Board.


FINDING OF FACT

The Veteran's service-connected disorders are not so severe 
that the manifestations thereof constitute the loss or 
permanent loss of use of his right hand.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
(SMC) for loss of use of one hand have not been met.  38 
U.S.C.A. §§ 1114(k), 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.350 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

All evidence in the Veteran's claims file has been thoroughly 
reviewed.  Although an obligation to provide sufficient 
reasons and bases in support of an appellate decision exists, 
there is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his or her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that the entire record must be reviewed, but each 
piece of evidence does not have to be discussed).  The 
analysis in this decision focuses on the most salient and 
relevant evidence, and on what the evidence shows or fails to 
show with respect to the appeal.  The Veteran must not assume 
that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (noting that the law requires only that reasons 
for rejecting evidence favorable to the claimant be 
addressed).  

The Veteran contends that the manifestations of his service-
connected right ulnar nerve disorder have become so severe as 
to constitute loss of use of his right hand.  Under 38 
U.S.C.A. § 1114(k), SMC is payable for each anatomical loss 
or loss of use of one hand, one foot, both buttocks, one or 
more creative organs, blindness of one eye having only light 
perception, deafness of both ears, having absence of air and 
bone conduction, complete organic aphonia with constant 
inability to communicate by speech or, in the case of a 
female veteran, the anatomical loss of one or both breasts 
(including loss by mastectomy).  38 U.S.C.A. § 1114(k) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.350(a) (2009).  Loss of use 
of a hand or a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(a) (2).  

In this case, the Board finds that special monthly 
compensation is not warranted based on loss of use of the 
right hand.  Both a January 2005 private evaluation and a 
February 2005 "embassy" examination, discussed in more 
detail below, concluded that while the Veteran had limited 
ability to grasp and carry objects, as well as atrophy of the 
right arm and hand muscles, and anklyosis of multiple 
fingers, some function of his right hand remained.  Moreover, 
the May 2009 VA examiner concluded that the Veteran had 
better function of his right hand than would be served by an 
amputated stump with prosthetic appliance.  The rationale for 
this opinion noted that despite the severity of the Veteran's 
disability, he retained the ability to grasp objects with 
this thumb and index finger, which in the examiner's opinion 
was the most important function of the hand.  Moreover, 
sensation was also intact.  These abilities gave the Veteran 
a limited functional use of the hand beyond what a prosthetic 
limb could do; with an amputation, sensory perception and all 
fine manipulation would be lost.  Based on the foregoing, the 
Board finds that the competent clinical evidence of record 
does not show that a service-connected disability resulted in 
a lack of functional impairment of the right hand so severe 
as to constitute loss of use.

Because the probative and persuasive evidence of record does 
not reflect that the manifestations of the Veteran's service-
connected right upper extremity disabilities constitute loss 
of use of the right hand, the preponderance of the evidence 
is against his claim for SMC.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
March 2005 satisfied the duty to notify provisions; 
additional letters were sent in November 2008 and March 2009.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
Veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating in a March 2006 letter.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran has not indicated, and the record does not contain 
evidence, he is in receipt of disability benefits from the 
Social Security Administration (SSA); therefore, the RO's 
failure to request and obtain any relevant SSA records was 
not in error.  38 C.F.R. § 3.159 (c) (2).  An "embassy" 
examination, procured by the RO through the American 
Consulate in Mexico, was conducted nearby the Veteran's then-
residence in that country in February 2005.  He indicated his 
dissatisfaction with that examination, noting that he felt he 
had not received a "fair or professional" examination of 
his right hand.  Following the September 2008 Board Remand in 
this case, a VA hand, fingers, and thumb examination was 
conducted in May 2009.  The Veteran has not argued, and the 
record does not reflect, that this examination was inadequate 
for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

Entitlement to SMC under 38 U.S.C.A. § 1114(k) based on loss 
of use of the right hand is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


